Name: Regulation (EEC) No 3356/73 of the Council of 26 November 1973 on the implementation of Decision No 9/73 of the EEC/Sweden Joint Committee supplementing and amending articles 24 and 25 of protocol No 3 concerning the definition of the concept of "originating products" and methods of administrative cooperation
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 347/30 Official Journal of the European Communities 17. 12 . 73 REGULATION (EEC) No 3356/73 OF THE COUNCIL of 26 November 1973 on the implementation of Decision No 9/73 of the EEC/Sweden Joint Committee supplementing and amending Articles 24 and 25 of Protocol No 3 concerning the definition of the concept of 'originating products ' and methods of administrative cooperation THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof ; Having regard to the proposal from the Commission ; Whereas an Agreement (*) between the European Economic Community and the King ­ dom of Sweden was signed on 22 July 1972, and entered into force on 1 January 1973 ; Whereas pursuant to Article 28 of Protocol No 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation which is an integral part of the Agreement, the Joint Committee adopted Decision No 9/73 supplementing and amending Articles 24 and 25 of that Protocol on 20 August 1973 ; Whereas it is necessary to apply this Decision in the Community, HAS ADOPTED THIS REGULATION : Article 1 For the purpose of implementing the Agreement between the European Economic Community and the Kingdom of Swrden, Decision No 9/73 of the Joint Committee, annexed to this Regulation, shall apply in the Community. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply from 1 November 1973 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 November 1973 . For the Council The President I. NÃRGAARD i 1 ) OJ No L 300 , 31 . 12 . 1972, p . 97.